       Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT

HUNTINGTON TECHNOLOGY FINANCE,         :     CIVIL ACTION NO. 3:18-cv-01708-VLB
INC., f/k/a MACQUARIE EQUIPMENT        :
FINANCE, INC., f/k/a MACQUARIE         :
EQUIPMENT FINANCE, LLC,                :
                                       :
                Plaintiff,             :
                                       :
          vs.                          :
                                       :
GARETT ALAN NEFF a/k/a GARY NEFF,      :     July 26, 2019
JOHN MARK SCHMID,                      :
and DAVID KARL SCHMID,                 :
                                       :
                Defendants,            :


                   DEFENDANTS’ MEMORANDUM OF LAW
          IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT




                                       1
              Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 2 of 22




                                                    TABLE OF CONTENTS


Introduction ................................................................................................................... 4


Statement of Facts ........................................................................................................ 5


Argument ....................................................................................................................... 9
     A.      SUMMARY JUDGMENT STANDARD ...................................................... 9
     B.      THE PLAINTIFF IS NOT ENTITLED TO THE LESSOR’S RETURN
             UNDER THE LEASE DOCUMENTS ....................................................... 11
             1.         The Lease Documents Represent a Financing Transaction, Not
                        a True Lease. ............................................................................... 11
             2.         The Plaintiff is not entitled to collect the Lessor’s Return in this
                        secured financing transaction. .................................................. 15
     C.      THE PLAINTIFF IS NOT ENTITLED TO TAXES .................................... 17
     D.      THE PLAINTIFF IS NOT ENTITLED TO DEFAULT INTEREST ............. 19
     E.      CONCLUSION ......................................................................................... 21




                                                                     2
              Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 3 of 22




Cases
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) ............................................ 10
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) ......................................................... 10, 11
Fangio v. Vehifax Corp. (In re Ajax Integrated, LLC), 554 B.R. 568, 578 (Bankr. N.D.N.Y.
  2016) ............................................................................................................................... 14, 15
Glotzer v. Glotzer, 111 Misc. 2d 171, 173, 443 N.Y.S.2d 812 (Sup. 1981) ........................... 12
In re Campbell, 513 B.R. 846, 851 (Bankr. S.D.N.Y. 2014) ................................................... 19
In re Uni Imaging Holdings, LLC, 423 B.R. 406, 416 (Bankr. N.D.N.Y. 2010) ..................... 14
Kwan v. Schlein, 634 F.3d 224, 228 (2d Cir. 2011) ............................................................... 10
L&B 57th Street, Inc. v. E.M. Blanchard, Inc., 143 F.3d 88, 92 (2nd Cir. 1998) ....................... 5
Lindsay v. Ass'n of Prof'l Flight Attendants, 581 F.3d 47, 50 (2d Cir. 2009) ...................... 10
Orix Financial Services v. Thunder Ridge Energy, Inc., 2005 U.S. LEXIS 41889, *31
  (S.D.N.Y. 2005) ....................................................................................................................... 5
PSINet, Inc. v. Cisco Systems Capital Corp. (In re PSINet, Inc.), 271 B.R. 1, 45 (Bankr.
  S.D.N.Y. 2001) .......................................................................................................... 12, 14, 15
Tymon v. Wolitzer, 39 Misc.2d 504, 240 N.Y.S.2d 888 (N.Y. Sup. Ct. 1963) ....................... 20
U.S. Bank Trust Nat’l Corp. v. AMR Corp. (In re AMR Corp.), 730 F.3d 88, 100 (2d Cir.
  2013) ..................................................................................................................................... 20
Westinghouse Electric & Mfg. Co. v. Formica Insulation Co., 266 U.S. 342, 348 (1924)... 12
Wurzler v. Clifford, 36 N.Y.S.2d 516, 517 (N.Y. Sup. Ct. 1942) ............................................ 20

Statutes
2014 N.Y. Sess. Laws § 51 ..................................................................................................... 13
N.Y. U.C.C. Law § 1-201(37) ................................................................................................... 13
New York Tax Law section 1105(a) ....................................................................................... 17

Other Authorities
State of New York Commissioner of Taxation and Finance Advisory Opinion, Petition
  No. S960708A....................................................................................................................... 18
State of New York Commissioner of Taxation and Finance Advisory Opinion, Petition
  No. S970806E ....................................................................................................................... 18

Rules
Federal Rule of Civil Procedure 56(a) ............................................................................... 9, 10
Uniform Commercial Code former section 1-201(37) ........................................ 12, 14, 15, 18
Uniform Commercial Code vol. 4, sec. 30-3, 14 n.18 (5th ed. West 2002) ......................... 11




                                                                       3
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 4 of 22




                                      Introduction

      Defendants Garett Neff (“Neff”), John Schmid (“J. Schmid”) and David Schmid

(“D. Schmid,” and together with Neff and J. Schmid, the “Defendants”) submit this

memorandum of law in support of their Motion for Partial Summary Judgment (the

“Motion”).   In late 2010, Garage Media NY LLC (“GMNY”) borrowed a net of

approximately $6 million from the Plaintiff to finance the purchase and construction of a

Mediamesh sign attached to the Port Authority Bus Terminal in New York City. The

Defendants guaranteed GMNY’s obligations to the Plaintiff, which guaranty is the basis

for the Plaintiff’s claim against the Defendants in this action.   GMNY made regular

payments on the loan through February 2015, and then sporadically thereafter (GMNY

made four partial payments after February 2015). The Defendants believe that through

February 2015, GMNY amortized approximately 50% of the net amount of the principal of

the loan, or approximately $3 million. In paragraph 15 and 16 of its complaint in this

action (the “Complaint”), the Plaintiff alleges that upon default under the Lease

Documents (as defined below) it is entitled to payment of a Lessor’s Return (as defined

below), plus other unspecified amounts, and that as of October 1, 2018, the Lessor’s

Return, plus other unspecified amounts, totaled $8,302,118.35. The Plaintiff is claiming

that the amount it is owed went from some $3 million as of the first quarter of 2015 to

$8.3 million as of the beginning of the fourth quarter of 2018, or an increase of some

175% over a three and one-half-year period.

      The Plaintiff’s claimed entitlement to the Lessor’s Return depends upon the

underlying transaction between the Plaintiff and Garage Media NY LLC (“GMNY”)

                                              4
          Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 5 of 22




having been a true or finance lease, as opposed to a lease intended as security or loan.

There is no genuine dispute as to any material fact that the transaction between the

Plaintiff and GMNY was a lease intended as security, i.e., a loan, and as such the

Plaintiff is not entitled to the Lessor’s Return. In addition, while the Plaintiff has not

been clear as to the components of what it claims is due under the Lease Documents,1

there is no genuine dispute that other amounts that the Defendants understand the

Plaintiff is claiming are owed by GMNY are not in fact owed. 2

                                      Statement of Facts

       On October 26, 2010, GMNY and CBS Outdoor Media (“CBS”) entered into a

Display Agreement. (Defendants’ Rule 56(a)(1) Statement (the “R. 56 Statement”), at ¶

4(a).) The Port Authority of New York and New Jersey (the “Port”) agreed to and

acknowledged the Display Agreement. (Id.) As recited in the Display Agreement, CBS

and the Port had earlier entered into a Permit Agreement dated May 20, 1996 (as

amended, the “Permit Agreement”), pursuant to which CBS was given permission by

the Port to install and operate an outdoor advertising sign on the exterior of the Port

Bus Terminal (the “PA Terminal”) in New York City. (Id.) The Permit Agreement granted


1
  As stated, the Defendants believe that they amortized approximately $3 million of the $6
million borrowed (net of security deposit). However, how the Plaintiff calculated its claim under
the Loan Documents (as defined below) is somewhat of a mystery—in discovery, the Plaintiff
did not produce documents which detail the amount claimed, and the two employees of the
Plaintiff designated as having knowledge of the claims made by the Plaintiff in the Complaint
displayed little knowledge in their depositions of what is owed beyond the approximately $3.8
million described below.
2
  The Plaintiff may claim that the Defendants waived various defenses in the Guaranty and so
may not challenge the amount claimed as due and owing, but a waiver of defenses “does not
foreclose a challenge to the amount owed.” L&B 57th Street, Inc. v. E.M. Blanchard, Inc., 143
F.3d 88, 92 (2nd Cir. 1998); see also Orix Financial Services v. Thunder Ridge Energy, Inc., 2005
U.S. LEXIS 41889, *31 (S.D.N.Y. 2005). What the Defendants challenge in this Motion is the
amount owed by GMNY on the underlying obligation.
                                               5
           Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 6 of 22




CBS the right to license its rights to a third party with the prior approval of the Port. (Id.)

Pursuant to the Display Agreement, CBS licensed its rights under the Permit Agreement

to GMNY for the purpose of granting GMNY the right to install a Mediamesh digital sign

(the “Sign”) on the PA Terminal. (Id.)

      Also on October 216, 2010, GMNY, GMCT, A2a Media, Inc., GKD-USA Inc. (“GKD”)

and the Plaintiff entered into an Equipment Purchase Agreement pursuant to which,

among other things, GKD agreed to sell and construct the Sign. (R. 56 Statement, at ¶

4(b).) Exhibit A-1 to the Equipment Purchase Agreement provides that the total

purchase price of the Sign is $6,026,000.00. (Id.)

      In order to finance the purchase and installation of the Sign, on October 26, 2010,

GMNY entered into that certain Lease No. 001, dated October 26, 2010 (the “Lease

Agreement”), with the Plaintiff. (Id., at ¶ 4(c).) In paragraph 22 of the Lease Agreement,

GMNY granted the Plaintiff a security interest in all of its assets and property of any

kind or nature whatsoever as security for its obligations under the Lease Agreement.

(Id.) In connection with the execution of the Lease Agreement, the Defendants signed

the Guaranty which is annexed to the Complaint as Exhibit F. (Id., at ¶ 4(d).)

      To further secure GMNY’s obligations under the Lease Agreement, on or about

October 26, 2010:

      a.      GMCT entered into a guaranty of all of GMNY’s obligations under the Lease

Agreement. (Id., at ¶ 4(e).)

      b.      GMCT entered into a Pledge and Security Agreement, pursuant to which it,

among other things, granted the Plaintiff a lien on, security interest in, and right of

setoff against, among other property, general intangibles and “all of the stock, shares,
                                              6
            Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 7 of 22




membership interests, partnership interests and other equity ownership interests in

[GMNY] now or hereafter held by [GMCT] (collectively, the “Ownership Interests”) and

all of [GMCT]’s rights to participate in the management of [GMNY], [and] all rights,

privileges, authority and powers of [GMCT] as owner or holder of Ownership Interests

in [GMNY] . . . .” (R. 56 Statement, at ¶ 4(f).)

       c.      GMCT executed an Equity Power document, pledging its ownership

interest in GMNY. (Id., at ¶ 4(g).)

       d.      The Defendants entered into a Pledge Agreement pursuant to which they,

among other things, granted the Plaintiff a lien on, security interest in, and right of

setoff against, among other property, “all of the stock, shares, membership interests,

partnership interests and other equity ownership interests in [GMCT] now or hereafter

held by [the Defendants] (collectively, the “Ownership Interests”) and all of [the

Defendants]’ rights to participate in the management of [GMCT], [and] all rights,

privileges, authority and powers of [the Defendants] as owner or holder of Ownership

Interests in [GMCT] . . . .” (Id., at ¶ 4(h).)

       e.      The Defendants executed Equity Power documents, pledging their

ownership interests in GMCT, which pledge was retained by the Plaintiff. (Id., at ¶ 4(i).)

       At various dates after October 26, 2010, the Lease Agreement was amended by

the following (the Lease Agreement, as amended, the “Lease Documents”):

       a.      Amendment No. 1 dated June 13, 2010.

       b.      Amendment No. 2 dated July 28, 2011 ("Amendment 2").

       c.      Amendment No. 3 dated September l, 2012.

       d.      Amendment dated as of March 31, 2013 ("Amendment 4").
                                                   7
          Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 8 of 22




       (Id., at ¶ 5(a)-(d).) Pursuant to Amendment 2, in total GMNY borrowed

$7,041,952.00 from the Plaintiff, $1,050,000.00 of which was used to fund a security

deposit to secure GMNY’s obligations to the Plaintiff. (R. 56 Statement, at ¶ 6.) GMNY

made payments to the Plaintiff under the Lease Documents totalling $5,522,724.81. (Id.,

at ¶ 7.) Approximately $490,141.82 of this amount was on account of sales taxes paid

over by the Plaintiff to the applicable government entities. (Id.) In addition, the Plaintiff

applied the $1,050,000.00 security deposit to GMNY’s obligations under the Lease

Documents. (Id.)

       On its federal and state tax returns, GMNY treated the Lease Documents as a

financing arrangement, in that it included the Sign as an asset on its balance sheet,

included the amount due under the Lease as a liability on its balance sheet, and claimed

deprecation with respect to the Sign. (Id., at ¶ 8.)   GMNY provided copies of its federal

and state tax returns to the Plaintiff. (Id.)

       While in its Complaint the Plaintiff alleges that $8,302,118.35 is owed by the

Defendants under the Lease Documents, in its internal records and communications the

Plaintiff recognized that its net exposure was between $3.8 million and $3.9 million at

various times in 2018. (Id., at ¶ 11.) Edward Kitchen, the workout person assigned to

the GMNY account, designated by the Plaintiff as a 30(b)(6) witness and identified as a

person with knowledge regarding the claims made in the Complaint in responses to

interrogatories, was able to give essentially no explanation of the amount that the

Plaintiff claims is owed by GMNY beyond the approximately $3.8 figure stated in the

foregoing documents when questioned at his deposition. (Id.)

       The Sign went “live” on June 10, 2010. In July, 2011, the first of a long series of
                                                8
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 9 of 22




system failures with the Sign occurred. The Sign has experienced dozens of significant

technical problems and system failures. Based on, among other reasons, these system

failures, design issues, and increasing competition in the New York City sign market,

GMNY was unable to earn sufficient sums from selling advertising on the Sign to

service the debt due the Plaintiff and cover operating costs. Since February, 2015,

GMNY has made four payments to the Plaintiff under the Lease Documents. (Id., at ¶

12.)

       Between February, 2015, and October 2, 2018, the Plaintiff did not send a written

notice to GMNY that GMNY had failed to pay any Rental Payment (as defined in the

Lease Documents) or other amount due under the Lease Documents. (R. 56 Statement,

at ¶ 13.) Monthly invoices that the Plaintiff sent to GMNY from October, 2015 through

March, 2018, did not include any amount due for late or default interest. (Id., at ¶ 14.) An

aging report that the Plaintiff sent to GMNY in March, 2016, did not include any amount

due for late or default interest. (Id., at ¶ 15.) Prior to October 2, 2018, the Plaintiff never

made a demand for payment of late or default interest and never gave GMNY any

indication or notice that the Plaintiff asserted that default or late interest was due or

accruing. (Id., at ¶ 16.) Until October 2, 2018, the Plaintiff never notified GMNY of the

occurrence of an Event of Default under the Lease Documents or sought to exercise it

remedies under Paragraph 18 of the Lease Agreement. (Id., at ¶ 17.)

                                          Argument

A.     SUMMARY JUDGMENT STANDARD

       Federal Rule of Civil Procedure 56(a) provides in relevant part: “The court shall

grant summary judgment if the movant shows that there is no genuine dispute as to any
                                              9
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 10 of 22




material fact and the movant is entitled to judgment as a matter of law.” In considering

a motion for summary judgment, courts resolve all ambiguities and draws all

reasonable inferences against the moving party. Lindsay v. Ass'n of Prof'l Flight

Attendants, 581 F.3d 47, 50 (2d Cir. 2009). “Summary judgment is appropriate only 'if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.'" Kwan v. Schlein, 634 F.3d 224, 228

(2d Cir. 2011) (quoting Fed. R. Civ. P. 56(a)); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). "An issue

of fact is genuine if the evidence is such that a reasonable jury could return a verdict for

the nonmoving party. A fact is material if it might affect the outcome of the suit under

the governing law." Lindsay, 581 F.3d at 50. "The inquiry performed is the threshold

inquiry of determining whether there is the need for a trial—whether, in other words,

there are any genuine factual issues that properly can be resolved only by a finder of

fact because they may reasonably be resolved in favor of either party." Liberty Lobby,

477 U.S. at 250.

       Rule 56 mandates summary judgment "against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial." Celotex, 477 U.S. at

322.   "[T]here is no issue for trial unless there is sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party. If the evidence is merely

colorable or is not significantly probative, summary judgment may be granted." Liberty

Lobby, 477 U.S. at 249-50 (internal citations omitted).        In the face of insufficient

evidence, "there can be 'no genuine issue as to any material fact,' since a complete
                                            10
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 11 of 22




failure of proof concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial." Celotex, 477 U.S. at 322-23.

B.    THE PLAINTIFF IS NOT ENTITLED TO THE LESSOR’S RETURN UNDER THE
      LEASE DOCUMENTS

1.    The Lease Documents Represent a Financing Transaction, Not a True Lease.

      Fundamentally, “a lease involves payment for the temporary possession, use and

enjoyment of goods, with the expectation that the goods will be returned to the owner

with some expected residual interest of value remaining at the end of the lease term. In

contrast, . . . a security interest is only an inchoate interest contingent on default and

limited to the remaining secured debt.” James J. White & Robert S. Summers, Uniform

Commercial Code vol. 4, sec. 30-3, 14 n.18 (5th ed. West 2002). Notwithstanding the

Plaintiff’s representations to the contrary, the transaction entered into between the

Plaintiff and GMNY was a secured financing and not a true lease. The way that the

Plaintiff secured its claim here in and of itself evidences that this was intended as a

secured financing rather than a true lease—in addition to GMNY’s grant of a security

interest to the Plaintiff, it received guaranties of all of GMNY’s obligations to the Plaintiff

from the Defendants and GMCT, which in turn were secured by security interests in and

pledges of property of the Defendants and GMCT. In addition, as noted above, on its

federal and state tax returns GMNY treated the Lease Documents as a financing

arrangement, in that it included the Sign as an asset on its balance sheet, included the

amount due under the Lease as a liability on its balance sheet, and claimed deprecation

with respect to the Sign.      The Plaintiff was aware of this tax treatment, as GMNY

provided copies of its federal and state tax returns to the Plaintiff.

                                              11
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 12 of 22




       Further, both the Lease Documents themselves and the traditional analysis under

the Uniform Commercial Code (“UCC”) former section 1-201(37) confirm that the Lease

Documents are not a true lease. The Lease Agreement provides, at paragraph 23 (R. 56

Statement, at ¶ 18):

               Unless [GMNY] has the right to acquire [the Plaintiff’s]
               interest in the Equipment3 at the end of the Term4 for nominal
               or no additional consideration, the parties intend this [Lease
               Agreement] to be a true lease and not one intended merely for
               security.

Furthermore, pursuant paragraph 6(b) of the Lease Agreement, as amended by

Amendment 4, “at the end of the Renewal Term, this [Lease Agreement] will terminate

and [GMNY]5 will be entitled to [the Plaintiff’s] interest in the Equipment for $1.” (R. 56

Statement, at ¶ 19.) It is well-settled that “an option price of a dollar is nominal.”

PSINet, Inc. v. Cisco Systems Capital Corp. (In re PSINet, Inc.), 271 B.R. 1, 45 (Bankr.

S.D.N.Y. 2001); see also Westinghouse Electric & Mfg. Co. v. Formica Insulation Co., 266

U.S. 342, 348 (1924) (describing one dollar as “nominal consideration”); Glotzer v.


3
  “Equipment” is defined as the subject 6,010 square foot Mediamesh sign that was installed on
the Port Authority of New York building in Manhattan. For the purposes of this Motion and to
avoid confusion, the Equipment is referred to as the Sign.
4
  “Term” is defined as the total length of the Agreement. (Lease Agreement, at ¶ 4.)
5
  Paragraph 6(b) of the Lease Agreement, as amended by Amendment 4, contains a scrivener's
error in that it reads “Lessor will be entitled to Lessor’s interest in the Equipment for $1.” This is
nonsensical and the only logical reading of the subject section is “[GMNY] will be entitled to
[the Plaintiff’s] interest in the Equipment for $1.” See generally Park Irmat Drug Corp. v.
OptumRx, Inc., 152 F. Sup. 3d 127, 135 (S.D.N.Y. 2016) (“Courts may as a matter of interpretation
carry out the intention of a contract by transposing, rejecting, or supplying words to make the
meaning of the contract more clear . . . in those limited instances where some absurdity has
been identified or the contract would otherwise be unenforceable either in whole or in part.”
(quotation and citation omitted)). Indeed, in earlier versions of paragraph 6(b), the Lease
Documents provided for the Plaintiff to transfer the Sign to GMNY. (See Exhibit A to Exhibit 2, at
¶ 6(v) (“…this Lease will terminate and Lessor will transfer the Equipment to Lessee for $1.”);
Exhibit B to Exhibit 2, at ¶ 6(vii) (“… this Lease will terminate and Lessor will transfer the
Equipment to Lessee for $1.”)
                                                 12
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 13 of 22




Glotzer, 111 Misc. 2d 171, 173, 443 N.Y.S.2d 812 (Sup. 1981) (same). Because GMNY had

the option to purchase the Sign for nominal consideration, the plain language of the

Agreement provides that this was a secured financing transaction and not a true lease.

      Beyond the plain language of the Agreement, an analysis under the UCC confirms

that the arrangement between the Plaintiff and GMNY was a secured financing

transaction rather than a true lease. N.Y. U.C.C. Law § 1-201(37) governs the distinction

between a true lease and an instrument designed to create a security interest.6 Section

1-201(37) provides:

             (a) Whether a transaction creates a lease or security interest
             is determined by the facts of each case; however, a
             transaction creates a security interest if the consideration the
             lessee is to pay the lessor for the right to possession and use
             of the goods is an obligation for the term of the lease not
             subject to termination by the lessee, and:

             (i)     the original term of the lease is equal to or greater than
                     the remaining economic life of the goods,

             (ii)    the lessee is bound to renew the lease for the remaining
                     economic life of the goods or is bound to become the
                     owner of the goods,

             (iii)   the lessee has an option to renew the lease for the
                     remaining economic life of the goods for no additional
                     consideration or nominal additional consideration upon
                     compliance with the lease agreement, or

             (iv)    the lessee has an option to become the owner of the
                     goods for no additional consideration or nominal
                     additional consideration upon compliance with the lease
                     agreement.

6
  The law of the state of New York governs the Lease Documents. (R. 56 Statement, at ¶ 20.)
While Section 1-201(37) was revised in December of 2014 and the relevant provisions moved to
Section 1-203, only transactions entered into after December 17, 2014, are governed by Section
1-203. (2014 N.Y. Sess. Laws § 51 (McKinney).) Because the Agreement was entered into prior to
December of 2014, this matter will be analyzed under the former Section 1-201(37).
                                             13
        Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 14 of 22




Courts described this as “a two-prong ‘Bright Line Test’ that, if satisfied, calls for the

lease to be recharacterized as a secured transaction.” Fangio v. Vehifax Corp. (In re

Ajax Integrated, LLC), 554 B.R. 568, 578 (Bankr. N.D.N.Y. 2016).

      With respect to the Lease Agreement, the first prong of the Bright Line Test is

satisfied in that paragraph 5 of the Lease Agreement states that it “is noncancelable

during its Term … .” (R. 56 Statement, at ¶ 21.) Moreover, the only manner in which

GMNY would be released from its obligations under the Agreement is following the

payment of all amounts due thereunder and the selection of one of three End of Term

options as provided by paragraph 6, as amended by Amendment 4. The agreement

provides no mechanism by which GMNY could prematurely terminate the Agreement.

Courts regularly hold that when an agreement cannot be terminated “without paying all

amounts then due and those that would become due, including the [purchase option],”

the first prong of the Bright Line Test is satisfied. Fangio, 554 B.R. at 579; In re PSINet,

Inc., 271 B.R. at 44 (holding that because Debtor could not terminate the agreement

without incurring an obligation to creditor for the full cost of the equipment, including

the "buyout payment," the first prong of the Bright Line Test under UCC § 1-201(37) was

satisfied). There is no question the first prong of the Bright Line Test is met.

      The second prong of the Bright Line Test presents four “mutually exclusive

factors… referred to by many courts as the ‘residual factors.’” Fangio, 554 B.R. at 579.

“If any one of the four residual factors are met then the agreement is recharacterized as

a secured transaction as a matter of law. In re Uni Imaging Holdings, LLC, 423 B.R. 406,

416 (Bankr. N.D.N.Y. 2010).” Id.

                                             14
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 15 of 22




      At a minimum, the Lease Agreement in the instant matter satisfies Section 1-

201(37)(a)(iv) in that GMNY had the option of buying any interest the Plaintiff had in the

Sign for one dollar, pursuant to paragraph 6(b) as modified by Amendment 4. As noted

above, one dollar is “nominal additional consideration” for the purposes of Section 1-

201(37)(a)(iv). PSINet, Inc., 271 B.R. at 45 (“It is well established that an option price of

a dollar is nominal within the meaning of [the UCC] and where such an amount is

agreed to, there is no need to delve into an analysis of the economic sensibility of

purchasing the equipment for that price”).

      The Agreement meets both prongs of the Bright Line Test and thus constitutes “a

secured transaction as a matter of law.” Fangio, 554 B.R. at 579.

2.    The Plaintiff is not entitled to collect the Lessor’s Return in this secured financing
      transaction.

      In paragraph 22 of the Complaint, the Plaintiff claims that the Defendants are in

default of their obligations under the Guaranty for failing to pay the “Lessor’s Return,”

among other amounts.       In paragraph 15 of the Complaint, the Plaintiff claims it is

entitled to the “Lessor’s Return” pursuant to paragraph 18(d) of the Lease Agreement,

which provides (R. 56 Statement, at ¶ 22):

             If an Event of Default is continuing, … [the Plaintiff] may in its
             absolute discretion and with notice to [GMNY] exercise any
             one or more of these remedies:
             …
              (d) Require [GMNY] to pay the Lessor's Return, calculated by
             [the Plaintiff] as of the date of [the Plaintiff’s] demand, and
             upon [the Plaintiff’s] full receipt of the Lessor's Return as a
             result of [the Plaintiff’s] demand under this section, plus all
             other amounts outstanding under this Lease, this Lease will
             terminate and [the Plaintiff] will transfer to [GMNY] any
             Equipment still in [GMNY’s] possession.

                                             15
        Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 16 of 22




(Emphasis added).      Paragraph 19 of the Lease Agreement provides in part (R. 56

Statement, at ¶ 23):

             Lessor’s Return. Lessor may become entitled to the Lessor’s
             Return, which shall be Lessor’s anticipated benefit of its
             bargain and profit from this Lease transaction (to which it will
             specifically be entitled). The Lessor’s Return, as stipulated to
             herein, includes amounts attributed by the parties to (and a
             loss to Lessor upon a Loss or Event of Default is dependent in
             part upon) unpaid Rental Payments to become due, the
             original cost of the Equipment and Soft Cost Items to Lessor,
             the unrealized anticipated value of the Equipment to Lessor,
             [and] the future observance by Lessee of its nonrental Lease
             obligations for the benefit of Lessor.

(Emphasis added).

      By its very title and its plain language, the concept of “Lessor’s Return” was

intended to be applicable only in true lease situations—by the very terms of paragraph

18(d), there is a mutual exchange that is to take place—GMNY pays money and the

Plaintiff transfers any equipment to GMNY. But here, no such exchange could take

place because this was not a true lease transaction, the Plaintiff never owned the Sign

and never had anything to transfer to GMNY.        The definition of Lessor’s Return in

paragraph 19 includes things—the original cost of the sign to the Plaintiff, the

unrealized anticipated value to the Plaintiff of the Sign—that simply are not applicable

here. In fact, John Zimmeth, an employee of the Plaintiff and the person principally

responsible for the transaction into 2018, testified at his deposition that the Plaintiff

sometimes used the same master agreement for both true lease and financing

transactions, and that depending on whether a particular transaction was a true lease or

a financing, not all of the provisions of the Plaintiff’s master agreement were applicable.

(R. 56 Statement, at ¶ 10.) He testified that in a finance transaction, the residual value,
                                            16
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 17 of 22




fair market value, and transfer of equipment component of Lessor’s return are not

applicable. (Id.)

      The Plaintiff used its standard form document, which it used in both true lease

and financing transactions, in this transaction.       As Mr. Zimmeth testified, some

provisions of the standard form document are not applicable in financing transactions.

There is no genuine issue as to any material fact that this was a financing transaction,

and there is no genuine issue as to any material fact that the “Lessor’s Return” is not

applicable in a financing transaction.

C.    THE PLAINTIFF IS NOT ENTITLED TO TAXES

      As noted above, the basis for the Plaintiff’s claimed amount due is opaque, but

the Defendants believe that a component of the amount claimed is for unpaid state and

local sales taxes. Under the Lease Agreement, GMNY was responsible to pay all taxes,

including state and local sales taxes. (R. 56 Statement, at ¶ 24.) In August 2010, prior to

the closing on the Lease Documents on October 26, 2010, Patty Margin, an employee of

the Plaintiff, advised GMNY that state and local sales taxes on the transaction were

payable on the monthly payment to be made under the Lease Documents, rather than in

a lump sum at the time of the purchase of the sign. (R. 56 Statement, at ¶ 9.) GMNY

followed this advice, and believes that approximately $490,000.00 to $500,000.00 of the

amount paid to the Plaintiff through February of 2015 was on account of and used by

the Plaintiff to pay state and local sales taxes, calculated based on 8.875% of the rent

payments made. (Id., at ¶ 7.)

      New York Tax Law section 1105(a) imposes sales tax upon “[t]he receipts from

every retail sale of tangible personal property, except as otherwise provided in this
                                            17
        Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 18 of 22




article.” New York Tax Law section 1132(a) provides that “[e]very person required to

collect the tax shall collect the tax from the customer when collecting the price,

amusement charge or rent to which it applies.” Where a transaction constitutes a true

lease, “New York State and local sales taxes must be collected from the lessee on each

of the . . . monthly payments [of rent], at the time of each payment. . . . [The lessor]

must remit the taxes it is required to collect to the Department when filing the sales tax

returns that cover the months in question . . . .” (State of New York Commissioner of

Taxation and Finance Advisory Opinion, Petition No. S970806E, annexed hereto as

Exhibit A, at 4-5.) However, “[i]n those instances where the intentions of the parties and

the facts and circumstances surrounding . . . [the] transactions clearly establish that

such transactions are merely security or financing agreements and that the [lessor] is

acting only as a financing agency, the [monthly lease] transactions would not be

subject to State and local sales and compensating use taxes. State and local sales or

use taxes would be imposed, however, at the time of the initial sale or use of the

equipment in New York State.” (Id. at 5.) For purposes of the New York Tax Law,

whether a transaction constitutes a true lease or a security interest is analyzed under

the same test under Uniform Commercial Code section 1-201(37) discussed above.

(State of New York Commissioner of Taxation and Finance Advisory Opinion, Petition

No. S960708A, annexed hereto as Exhibit B.)

      As discussed above, the Lease was not a true lease, it was a financing

transaction.   The Defendants owned the Sign throughout.         Accordingly, under the

foregoing New York Tax Law, contrary to the advice given to GMNY by the Plaintiff, GKD

should have collected state and local sales taxes at the rate of 8.875% at the time the
                                            18
            Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 19 of 22




Sign was purchased and paid for before paying such state and local taxes over to the

relevant governmental agencies. Based on the purchase price of $6,026,000.00, that

would have resulted in a tax of $534,807.50. By incorrectly calculating taxes based on

the scheduled payments under the Lease Agreement rather than the purchase price, the

Plaintiff would inflate the state and local sales taxes paid by some $400,000.00.

         There is no genuine dispute as to any material fact that GMNY paid the great

majority of the state and local sales taxes due when correctly calculated. In addition,

GKD as the seller was responsible to collect sales tax, the Plaintiff has no liability for

state and local sales tax in connection with this transaction, and the Defendants are

entitled to judgment as a matter of law that such sales tax should not be a part of the

Plaintiff’s claim in this case.

D.       THE PLAINTIFF IS NOT ENTITLED TO DEFAULT INTEREST

         As noted, the basis for the Plaintiff’s claimed amount due is opaque, but the

Defendants believe that a component of the amount claimed is for default or late

interest.

         Where a note provides that default interest is payable on demand, interest does

not accrue until demand is made or the creditor gives some proper indication to the

obligor that it is electing to treat non-payment as a default under note or that it has

started charging default interest. In re Campbell, 513 B.R. 846, 851 (Bankr. S.D.N.Y.

2014).

         It is recognized that . . . the Mortgage . . . provided that “[u]pon occurrence
         of any default hereunder, the Note and all other sums secured hereby shall
         bear interest at the Default Rate.” As the Second Circuit recently stated,
         however, this type of a general paragraph has been interpreted by New
         York cases as “‘not self-operative,’ intended to simply give the creditor ‘the
                                               19
          Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 20 of 22




        right to treat the entire debt as matured.’” U.S. Bank Trust Nat’l Corp. v.
        AMR Corp. (In re AMR Corp.), 730 F.3d 88, 100 (2d Cir. 2013), citing, Wurzler
        v. Clifford, 36 N.Y.S.2d 516, 517 (N.Y. Sup. Ct. 1942), see also Tymon v.
        Wolitzer, 39 Misc.2d 504, 240 N.Y.S.2d 888 (N.Y. Sup. Ct. 1963).

(Id. at 852.)

        Paragraph 25 of the Lease Agreement provides in part: “Late Performance;

Interest Limitations. Amounts due under this Lease that are not paid within 30 days of

their due date will bear interest, payable on demand, at the rate of 12% per year, or such

lesser rate as may be the maximum legal rate, from their due dates.” (R. 56 Statement,

at ¶ 25, emphasis added.) As detailed above and in the 56(a)(1) Statement, the Plaintiff

did not give a written notice of non-payment of any Rental Payment until October 2,

2018.7 (R. 56 Statement, at ¶¶ 13, 16.) Paragraph 17 of the Lease Agreement provides in

part: “Default. It is an ‘Event of Default’ by Lessee under this Lease if: (a) PAYMENT.

Lessee’s failure to pay any Rental Payments or other amount under this Lease when

due continues for 10 days after notice.” (R. 56 Statement, at ¶ 26, emphasis added.)

Thus, there was no event of default under the Lease Documents prior to October 2,

2018. Monthly invoices and an aging report that the Plaintiff sent to GMNY in March,

2016, did not include any amount due for late or default interest. (Id., at ¶¶ 14-15.) Prior

to October 2, 2018, the Plaintiff never made a demand for payment of late or default

interest and never gave GMNY any indication or notice that the Plaintiff asserted that

default or late interest was due or accruing. (Id., at ¶ 16.) Accordingly, the Defendants

are entitled to judgment as a matter of law that default interest did not accrue prior to

October 2, 2010, on any amounts due under the Lease Documents.


7
    Pursuant to Section 28 of the Lease Agreement, a notice of default under section 17 was
                                             20
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 21 of 22




E.    CONCLUSION

      Based on the Local Rule 56(a)(1) filed contemporaneously with this memorandum

and the motion, and for the reasons stated herein, the Defendants request that the

Court grant the Motion; enter an order that the Plaintiff is not entitled to the Lessor’s

Return, any amount for state and local taxes and default interest prior to October 2,

2010; and grant the Defendants such other and further relief as is just.

                                        GARETT ALAN NEFF ALSO KNOWN AS GARY
                                        NEFF, JOHN MARK SCHMID AND
                                        DAVID KARL SCHMID

                                         /s/ Eric A. Henzy
                                        Eric A. Henzy (ct12849)
                                        Christopher H. Blau (ct30120)
                                        Zeisler & Zeisler, P.C.
                                        10 Middle Street, 15th Floor
                                        Bridgeport, CT 06604
                                        Telephone: 203-368-4234
                                        Email: ehenzy@zeislaw.com
                                                cblau@zeislaw.com




required to be in writing and delivered to GMNY’s address.
                                              21
         Case 3:18-cv-01708-VLB Document 36-1 Filed 07/26/19 Page 22 of 22




                                CERTIFICATE OF SERVICE

      I hereby certify that on July 26, 2019, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the court’s electronic filing

system or by mail to anyone unable to accept electronic filing as indicated on the Notice

of Electronic Filing. Parties may access this filing through the Court’s CM/ECF System.


                                          /s/ Eric A. Henzy
                                        Eric A. Henzy (ct12849)




                                              22
